DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.
Response to Amendment 
The amendment of 11/10/2021 has been entered.
Claims pending: 1-5, 7-10 and 14-20.
(i) Claims amended: 
(1) independent claims: 1, 16, and 20.
(2) dependent claims: 8-10, 14-15 and 17-19.
Claim Status
Claims 1-5, 7-10 and 14-20 are pending.  They comprising of 3 groups:
1) system1: 1-5, 7-10, 14-15, and   
2) method1: 16-18, and 19,  
3) CRM1: 20.
All appear to have similar scope and will be rejected together.
As of November 10, 2021, independent claim 1 is as followed:
1. (Currently Amended). A system for providing resource materials, comprising:
 [I] one or more processors; and 

[1] receiving real-time data, wherein the real-time data is generated based on customer input indicative of a service request;
[2] determining an identity of a customer associated with the customer input;
[3] identifying, based on the identity of the customer, historical activity data, wherein the historical activity data includes past activity data associated with the customer; 
[4] receiving communication data associated with an on-going communication, the communication data comprising at least one of text or audio received from a customer device operated by the customer;
[5] parsing the communication data using a natural language processing (NLP) algorithms to obtain a plurality of features of the communication data, wherein the plurality of features comprises keywords and metadata associated with the communication data;
[obtaining a plurality of known contexts, wherein each known context in the plurality of known contexts is associated with one or more keywords;]
[6] determining, based on the plurality of features of the communication data and the historical activity data, using a machine-learning model implementing a neural network, 
a context of the communication;
[7] identifying key phrases associated with the context of the communication data;
[8] predicting, based on (i) the key phrase, an action that the customer has attempted to perform; 
[9] automatically identifying, based on the action, one or more resources associated with the action;
[10] generating for display, via the customer device during the on-going communication, the one or more resources; and
[11] updating the machine-learning model and a plurality of known contexts based on the one or more resources.
Note: for referential purpose, numerals [1]-[11] are added to the beginning of each step.

Claim Rejections - 35 USC § 112
Claims 1-5, 7-10 and 14-20 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) In amended independent claims 1, 16 and 20, step [11], as shown below, is vague because it’s not clear the relationship of “a plurality of known contexts” and “based on the one or more resources”?  As shown in steps [6]-[7], the “context” is associated with the “communication data” and not the resources.  Furthermore, it’s not clear what is the “known contexts” based on the resources.
“[11] updating the machine-learning model and a plurality of known contexts based on the one or more resources.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yield predictable results;  
(b) simple substitution of one known element for another to obtain predictable results;
(c) Use of known technique to improve similar devices (methods, or products) in the same way;
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-5, 7-10 and 14-15 (system), 16-19 (method), and 20 (CRM) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) JEFFS et al.			2014/0.143.157, and
(2) SUNG et al.			2018/0.039.477, and 
(3) GANAPATHIRAJU et al.		2014/0.067.391, and  
(4) GUO et al.				2016/0.323.398.
1, 16, and 20, JEFFS et al. discloses a system for providing resource material to a customer comprising:
[I] a database storing a plurality of resources associated with a plurality of customer
service contexts;
	{see Fig. 1, database 106, or database 124}

    PNG
    media_image1.png
    329
    650
    media_image1.png
    Greyscale

[II] one or more memories storing instructions; and
[III] an user interface; and 
[IV] one or more processors configured to execute the instructions to perform
operations comprising:
[1] receiving data associated with an on-going communication, the on-going communication comprising a customer service request received from a customer analyzing the data associated with the on-going communication;
{see Fig. 1, Fig. 3, 
[0012],
other customer services concerns, requests for upgrade or a decrease of services, customer services ….]
	
    PNG
    media_image2.png
    611
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    528
    650
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    382
    500
    media_image4.png
    Greyscale


{see [0012] above “creation of a customer identification number”, and [0014]}
[3] analyzing the data associated with the on-going communication and identifying historical data;
{see Fig. 1, 102 “Customer Service Interaction”, 108 “Speech Analytics”, 126 “Content Analysis”, 109 “Speech Analytics Results”}
	
    PNG
    media_image4.png
    382
    500
    media_image4.png
    Greyscale

[4] receiving communication data associated with an on-going communication, the communication data comprising at least one of text or audio received from a customer device operated by the customer;

    PNG
    media_image5.png
    416
    525
    media_image5.png
    Greyscale

[6] determining a context of the customer service request based on the analysis and based on historical data associated with the determined identity;
[6a] using a machine learning process or a neural network method, wherein the context comprises a prediction of a future action of the customer; and
{see [0013 … the identified issues at 306 may further include complaints or concerns regarding previous customer service interactions themselves, either for responsiveness, available channels, available customer service hours, or waiting times.”]}
[7] compiling a list of keywords or phrases describing the customer service request;

    PNG
    media_image6.png
    505
    550
    media_image6.png
    Greyscale

[8] predicting, based on (i) the key phrase, an activity that the customer has attempted to perform;
{see [0027… to identify topics, trends, content, or sentiment of the conversation… interpreting the customer interaction content… to provide in-call guidance to the customer service agent..]} 
The interpreting the interaction content reads over the activity that the customer is carrying out or attempted to perform.  Note that the phrase “has attempted to perform” appears to be “intended use” of the activity.

    PNG
    media_image7.png
    315
    500
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    972
    625
    media_image8.png
    Greyscale



	{see Fig. 3, and [0014]}
	
    PNG
    media_image9.png
    549
    625
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    783
    625
    media_image10.png
    Greyscale

[10] displaying, via a user interface in real-time during the communication, the resource associated with the customer service request.
{see Fig. 2, user GUI, Interface 210, and [0022-0023]}

    PNG
    media_image11.png
    765
    625
    media_image11.png
    Greyscale


		



JEFFS et al. fairly teaches the claimed invention except for explicitly discloses:
(1) step [5] of parsing the communication data step, 
(2) the feature of “using a machine-learning model implementing a neural network” on step [6], and 
(3) step [11] of updating the ML model.
In a similar system, SUNG et al. is cited to the analysis of a text by parsing the data using NLP algorithm and generates a plurality of features of the parsed data.

    PNG
    media_image12.png
    160
    442
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    704
    483
    media_image13.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the analysis of customer service response of JEFFS et al. by parsing the data using NLP algorithms and obtain a plurality of parsed data as taught by SUNG et al. to generate action data, see Fig. 5.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have been motivated to carry out the function.
JEFFS et al./SUNG et al. fairly teaches the claimed invention except for explicitly discloses:
(2) the feature of “using a machine-learning model implementing a neural network” on step [6], and 
(3) step [11] of updating the ML model.
In a similar system, GANAPATHIRAJU et al. is cited to teach the use a machine learning process or a neural network for analyzing textual data in an on-going communication, see [0001], [0003], [0018], [0020] and [0035].
	
    PNG
    media_image14.png
    266
    600
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    212
    600
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    254
    600
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the customer service response of JEFFS et al. /SUNG et al. by using a machine learning process or a neural network method for determining a context of customer service request in a customer interaction as taught by GANAPATHIRAJU et al. for improving context analysis as taught in [0003, 0018 and 0020].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have been motivated to carry out the function.
except for explicitly discloses:
(3) step [11] of updating the ML model.
	GUO ET AL. is cited to teach the step of updating the machine-learning model and a plurality of context of involved data.

    PNG
    media_image17.png
    253
    595
    media_image17.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the customer service response of JEFFS et al./SUNG et al. /GANAPATHIRAJU et al. by updating the ML model and other involved context and parameters as taught by GUO ET AL. for further training the model as taught on [0094] and [0102].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have been motivated to carry out the function.
1 above), which deal with well known types of customer communication, i.e. chat or telephone conversation, this is taught in JEFFS et al. [0016 “e-mail, paper, web chat, text message, web page”] and [0025] and [0028].
As for dep. claims 3-4 (part of 1 above), which deal with well known types of customer issue requests, this is taught in JEFFS et al. [0013].  The selections of other customer’s issues would have been obvious since the application can apply to all consumer’s issues, see [0041 Alternative embodiments… are obvious].
As for dep. claim 5 (part of 1 above), which deal with well known types of customer requests, this is taught in JEFFS et al. [0016].  The selections of other customer’s request forms would have been obvious since the application can apply to all request forms/communication types, see [0041 Alternative embodiments… are obvious].
As for dep. claim 7 (part of 1 above), which deal with the parsing step includes analyzing step, this is taught in SUNG et al. Fig. 5, step 508, and [0099] above, or JEFFS et al. Fig. 1, “110”, “Real Time Speech Recognition”, and respective [0025] and [0028].
As for dep. claims 8 (part of 1 above) and dep. claim 17 (part of 16 above), which deal with well known types of customer communication, i.e. real-time audio data, this is taught in JEFFS et al. Fig. 1, “110”, “Real Time Speech Recognition”, and respective [0025] and [0028].
As for dep. claim 9 (part of 1 above), which deal with well known types of customer communication, i.e. voice response data, this is taught in JEFFS et al. Fig. 1, “110”, “Real Time Speech Recognition”, and respective [0025] and [0028].
As for dep. claim 10 (part of 1 above), which deal with well known types of customer historical data, i.e. transaction, account, etc., these are taught in JEFFS et al. [0013 … customer service or purchase history, ].  The selections of other customer’s business transaction or services would have been obvious since the application can apply to all consumer’s issues, see [0041 Alternative embodiments… are obvious].
1 above), which deal with well known types of customer historical data, i.e. transaction, account, etc., these are taught in JEFFS et al. [0013 … customer service or purchases and returns, other customer concerns, requests for upgrade or a decrease of service, or cancellation of services].  The “cancellation of services” reads over “closing the account”.  The selections of other customer’s business transaction or services would have been obvious since the application can apply to all consumer’s issues, see 

    PNG
    media_image18.png
    291
    469
    media_image18.png
    Greyscale


As for dep. claim 15 (part of 1 above), which deal with well known types of customer service or marketing, i.e. an incentive program or promotional offers, this is taught in JEFFS et al.  [0014-0015 “available service upgrades…regarding promotional offers may be modified to include the promotional offers available to the customer’s reward membership status…] as cited above.  The selections of other customer’s future business transaction would have been obvious since the application can apply to all consumer’s transaction issues and services, see [0041 Alternative embodiments… are obvious].
As for dep. claim 17 (part of 1 above), which deal with well known types communication data, i.e. audio or text, this is taught in [0012].

    PNG
    media_image5.png
    416
    525
    media_image5.png
    Greyscale

As for dep. claim 18 (part of 1 above), which deal with well known data analysis, i.e. probability, this is taught in JEFFS et al. [0013] cited above.
As for dep. claim 19 (part of 1 above), which deal with well known data analysis parameters, i.e. analyzing additional data and modifying the analysis, this is taught in JEFFS et al. [0013]-[0014]and [0015] cited above.

    PNG
    media_image8.png
    972
    625
    media_image8.png
    Greyscale



    PNG
    media_image19.png
    309
    650
    media_image19.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-13, 16-18 and 21-26 on 11/10/2021 have been considered and the results are as followed:
I. 101 Rejection:
	 None.
II. 112, 2nd Rejections:
New rejections have been given due to amendment.
III. 103 Rejections:
Applicant’s arguments are not persuasive because the claim has been amended to include new features and new citations/references have been added to address the amended features.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on Monday-Friday, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689